IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


CAL HEIDELBERG JR.,                           :   No. 26 WAP 2015
                                              :
                    Appellant                 :   Appeal from the Order of the
                                              :   Commonwealth Court entered October
                                              :   26, 2015 at No. 494 MD 2015.
             v.                               :
                                              :
                                              :
PENNSYLVANIA BOARD OF                         :
PROBATION AND PAROLE,                         :
                                              :
                    Appellee                  :


                                         ORDER


PER CURIAM
      AND NOW, this 29th day of March, 2016, we VACATE the Order of the

Commonwealth Court. We REMAND this case to the Commonwealth Court for further

consideration in its appellate jurisdiction pursuant to 42 Pa.C.S. § 763 (providing that an

appeal from an order of a Commonwealth agency is directed to the Commonwealth

Court’s appellate jurisdiction) and 42 Pa.C.S. § 708(c) (providing that where a complaint

in the nature of mandamus is commenced against a government unit objecting to a

governmental determination, where the proper mode of relief is an appeal from that

determination, the court shall regard it as an appeal from that determination).